Citation Nr: 1704576	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable initial rating for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  E. S. was also present at the hearing as a nontestifying observer.  A transcript of the hearing is associated with the record.

At the October 2016 Board hearing, the Veteran presented testimony as to a fungal infection of the groin.  A review of the record reveals that the VA Regional Office (RO) in Manchester, New Hampshire, granted the Veteran service connection for a fungal groin infection in a July 2014 rating decision.  The Veteran did not submit a timely notice of disagreement as to any aspect of that rating decision, to include the initial rating assigned for the fungal groin infection.  Therefore, the issue is not on appeal before the Board at this time.  See 38 C.F.R. § 20.200 (2016).

However, the Veteran's testimony at the October 2016 Board hearing raises the issue of entitlement to a compensable rating for fungal groin infection.  Accordingly, the issue of entitlement to a compensable rating for fungal groin infection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a compensable initial rating for skin cancer.  The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

At the October 2016 Board hearing, the Veteran testified that he was scheduled to attend a dermatological appointment at the Manchester VA Medical Center the following week.  Accordingly, this appeal must be remanded so that any outstanding, relevant VA treatment records, to include from the Manchester VA Medical Center dating from July 22, 2016, through the present, may be obtained.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran himself is asked to submit those records. 

In addition, the Veteran was most recently provided an examination as to his service-connected skin cancer in July 2013.  The Veteran's testimony at the October 2016 Board hearing suggests that the manifestations of his service-connected skin cancer have worsened since that time.  Moreover, VA treatment records dating in July 2016 reflect that a biopsy showed basal cell cancer, and that the Veteran was instructed to continue watching his skin for any changes.  In light of the Veteran's testimony and the medical treatment evidence of record showing a possible worsening in the Veteran's service-connected skin cancer since the July 2013 VA examination, the Board finds that a new VA examination is required so that the current severity of the Veteran's service-connected skin cancer may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the Manchester VA Medical Center from July 22, 2016, to the present, and associate the records with the record.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin cancer.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected skin cancer, including but not limited to, the location, measurements, and effects of any scars attributable to the service-connected skin cancer.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.

The examiner should also note whether the Veteran has a skin malignancy that requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  See 38 C.F.R. § 4.118, Diagnostic Code 7818.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determines whether a compensable initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





